Title: From Thomas Jefferson to Samuel Osgood, 5 October 1785
From: Jefferson, Thomas
To: Osgood, Samuel



Dear Sir
Paris Oct. 5. 1785.

It was with very sincere pleasure I heard of your appointment to the board of treasury, as well from the hope it might not be disagreeable to yourself, as from the confidence it’s administration would be wise. I heartily wish the states may by their contributions enable you to reestablish a credit which cannot be lower  than at present to exist at all. This is partly owing to their real deficiencies, and partly to the lies propagated by the London papers, which probably are paid for by the minister to reconcile the people to the loss of us. Unluckily, it indisposes them at the same time to form rational connections with us. Should this produce the amendment of our federal constitution, of which your papers give us hopes, we shall receive a permanent indemnification for a temporary loss.—All things here promise an arrangement between the Emperor and Dutch. Their ministers have signed preliminary articles, some of which however leave room for further cavil. The Dutch pay 10. million of florins, yeild some forts and territory, and the navigation of the Scheldt to Saftigen. Till our treaty with England is fully executed it is desireable to us that all the world should be in peace. That done, their wars would do us little harm.
I find myself under difficulties here which I will take the liberty of explaining to you as a friend. Mr. Carmichael lately drew a bill on Mr. Grand for 4000₶, I suppose for his salary. Mr. Grand said he was not used to accept draughts but by the desire of Dr. Franklin, and rested it on me to say whether this bill should be paid or not. I thought it improper that the credit of so confidential a person as Mr. Carmichael should be affected by a refusal, and therefore advised paiment. Mr. Dumas has drawn on me for 2700.₶ his half year’s salary, informing me he always drew on Dr. Franklin. I shall advise the paiment. I have had loan office bills drawn on the Commissioners of the U.S. presented to me. My answer has been ‘These are very old bills. Had they been presented while those gentlemen were in Europe they would have been paid. You have kept them up till Doctor Franklin, the last of them, has returned to America. You must therefore send them there and they will be paid. I am not the Drawee described in the bill.’ It is impossible for me to meddle with these bills. The gentlemen who had been familiar with them from the beginning, who kept books of them and knew well the form of these books, often paid bills twice. But how can I interfere with them who have not a scrip of a pen on their subject, who never saw a book relating to them, and who, if I had the books, should much oftener be bewildered in the labyrinth than the gentlemen who have kept them? I think it therefore most adviseable that what bills remain out should be sent back to America for paiment, and therefore advise Mr. Barclay to return thither all the books and papers relative to them.  There is the proper and ultimate deposit of all records of this nature. All these articles are very foreign to my talents, and foreign also as I conceive to the nature of my duties. Dr. Franklin was obliged to meddle with them from the circumstances which existed. But these having ceased, I suppose it practicable for your board to direct the administration of your monies here in every circumstance. It is only necessary for me to draw my own allowances, and to order paiment for services done by others by my direction and within the immediate line of my office, such as paying couriers, postage, and other extraordinary services which must rest on my discretion and at my risk if disapproved by Congress. I will thank you for your advice on this subject, and if you think a resolution of your board necessary I will pray you to send me such a one, and that it may relieve me from all concerns with the money of the U.S. other than those I have just spoken of. I do not mean by this to testify a disposition to render no service but what is rigorously within my duty. I am the farthest in the world from this. It is a question I never shall ask myself, nothing making me more happy than to render any service in my power, of whatever description. But I wish only to be excused from intermeddling in business in which I have no skill and should do more harm than good.
Congress were pleased to order me an advance of two quarters salary. At that time I supposed that I might refund it, or spare so much upon my expences, by the time the third quarter became due. Probably they might expect the same. But it has been impossible. The expences of my Outfit, tho’ I have taken it up on a scale as small as could be admitted have been very far beyond what I had conceived. I have therefore not only been unable to refund the advance ordered, but been obliged to go beyond it. I wished to have avoided so much as was occasioned by the purchase of furniture. But those who hire furniture asked me 40. pr. cent a year for the use of it. It was better to buy therefore, and this article, clothes, carriage &c. have amounted to considerably more than the advance ordered. Perhaps it may be thought reasonable to allow me an outfit. The usage of every other nation has established this, and reason really pleads for it. I do not wish to make a shilling, but only to be defrayed and in a moderate style. On the most moderate which the reputation or interest of those I serve would admit, it will take me several years to reduce the advances for my outfit.—I mention this to enable you to understand the necessities which have obliged me to call for more money than probably  was expected, and understanding them to explain them to others. Being perfectly disposed to conform myself decisively to what shall be thought proper, you cannot oblige me more than by communicating to me your sentiments hereon, which I shall receive as those of a friend and govern myself accordingly. I am with the most perfect esteem Dr. Sir your friend & servt.,

Th: Jefferson

